Name: Commission Directive 89/583/EEC of 27 October 1989 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: foodstuff;  food technology
 Date Published: 1989-11-10

 Avis juridique important|31989L0583Commission Directive 89/583/EEC of 27 October 1989 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 325 , 10/11/1989 P. 0033 - 0034 Finnish special edition: Chapter 3 Volume 30 P. 0191 Swedish special edition: Chapter 3 Volume 30 P. 0191 *****COMMISSION DIRECTIVE of 27 October 1989 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (89/583/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Directive 89/23/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 85/429/EEC (3); Whereas the investigation of various additives currently listed in Annex II and therefore authorizable at national level has not yet been completed; whereas, therefore, the period of authorization of these substances should be extended for a specific period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 This Directive is addressed to the Member States. Done at Brussels, 27 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 11, 14. 1. 1989, p. 34. (3) OJ No L 245, 12. 9. 1985, p. 1. ANNEX In Annex II: 1. under part A, 'Antibiotics', '30. 11. 1989' in the column 'Period of authorization' is replaced by '30. 11. 1990' against the following items: - No 21 'Virginiamycin' (species or category of animal 'Cattle for fattening'), - No 22 'Avoparcin' (species or category of animal 'Lambs from the beginning of rumination with the exception of pasture-grazed lambs'), - No 27 'Salinomycin sodium', - No 28 'Avilamycin'; 2. under part D, 'Coccidiostats and other medicinal substances', (a) '30. 11. 1989' in the column 'Period of authorization' is replaced by '30. 11. 1990' against the following items: - No 16 'Meticlorpindol/Methylbenzoquate' (species or category of animal 'Rabbits'), - No 20 'Lasalocid sodium'; (b) the wording against item No 21 'Maduramicin ammonium' is amended by: - replacing '30. 11. 1989' in the column 'Period of authorization' by '30. 11. 1990', - adding 'Mixture of Maduramicin ammonium with Bentonite-Montmorillonite is allowed' in the column 'Other provisions'; 3. under part F, 'Colouring matters including pigments', '30. 11. 1989' in the column 'Period of authorization' is replaced by '30. 11. 1990' against item No 5 'Astaxanthin'; 4. under part G, 'Preservatives', '30. 11. 1989' in the column 'Period of authorization' is replaced by '30. 11. 1990' against item No 20 'Methylpropionic acid'.